Citation Nr: 1757181	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  10-19 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to October 17, 2016, and in excess of 20 percent thereafter for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In the May 2009 rating decision, the Veteran's claim for entitlement to service connection for a low back disorder was initially granted and a 10 percent rating was awarded, effective March 1, 2009.  Thereafter, in an August 2017 rating decision, the RO increased the Veteran's back rating to 20 percent, effective October 17, 2016.  Additionally, in the August 2017 decision, service connection was granted for bilateral radiculopathy of the lower extremities associated with the back disability, and 10 percent ratings were awarded for each lower extremity.  Although a higher rating has been assigned by the RO for the back disability, and additional ratings have been assigned for the lower extremities, the increased rating matters remain in appellate status as the maximum ratings have not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The low back claim was most recently remanded by the Board in June 2016 for additional development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted, the low back claim was remanded in June 2016 for additional development, including a VA examination to determine the current severity of the Veteran's back disability.  The Veteran was afforded an examination in October 2016 in which he reported that any prolonged sitting, standing, walking or climbing is painful.  The Veteran also reported flare-ups and functional impairment, including constant back pain and pain with weight bearing.  Upon testing, the examiner found forward flexion to 70 degrees and extension to 25 degrees.  After repetition, the examiner reported a reduction in forward flexion to 50 degrees and extension to 20 degrees.  With regard to the reported flare-ups, the examiner indicated the examination was not conducted during a flare-up and he could not determine the impact of flare-ups without resorting to speculation.  The October 2016 examiner stated the Veteran's pain was radiating bilaterally at the sciatic nerve distribution, prolonged sitting, standing or walking worsens that pain and therefore, the Veteran's back disability has increased in severity.

Despite this opinion, an additional VA examination is required to determine the current severity of the Veteran's back disability.  The examination must comply with guidelines established by the United States Court of Appeals for Veterans Claims (Court) decision issued in the case of Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court in Correia established that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  This standard was not fully satisfied in the October 2016 VA examination and, therefore, the Board finds that an additional VA examination is warranted.

Moreover, the Veteran described flare-ups which impact his back disability.  The examiner indicated that the examination was not conducted during a flare-up and that he is unable to say, without resorting to mere speculation if pain, weakness, fatigability or incoordination significantly limit the Veteran's functional ability.  On remand, the examiner should "estimate the functional loss that would occur during flares."  See Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sept. 6, 2017).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the severity of his service-connected lumbar spine disability and associated radiculopathy of the lower extremities.

The examiner should specifically test the joints for pain on both active and passive motion, and in weight bearing and nonweight-bearing position.

The examiner should also estimate the functional loss of the disorders that would occur during flare-ups.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If any of this information cannot be provided, the examiner should thoroughly explain why.

All signs and symptoms necessary for rating the Veteran's low back and radiculopathy disabilities should be reported in detail, including both orthopedic and neurologic manifestations.

2. Thereafter, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




